UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PARISGISELLE PICKNEY,

                           Plaintiff,

                            -against-
                                                                       1:18-cv-12198-MKV
 LOUISE CARROLL, as Commissioner of the New York City
 Department of Housing Preservation and Development; THE                     ORDER
 NEW YORK CITY DEPARTMENT OF HOUSING
 PRESERVATION AND DEVELOPMENT; and THE CITY OF
                                                                    USDC SDNY
 NEW YORK,
                                                                    DOCUMENT
                           Defendants.                              ELECTRONICALLY FILED
                                                                    DOC #:
                                                                    DATE FILED: 3/16/2020
MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

       It is hereby ORDERED that the Initial Pretrial Conference scheduled to take place on

Wednesday, March 18, 2020 is adjourned sine die. It is further ORDERED that the parties shall

file a proposed Case Management Plan in compliance with the Court’s Individual Rules of

Practice in Civil Cases no later than March 30, 2020. Both a model Case Management Plan and

the Court’s Individual Rules are available at https://nysd.uscourts.gov/hon-mary-kay-vyskocil.

SO ORDERED.
                                                    _________________________________
Date: March 16, 2020                                MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
